DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a 371 of PCT/US2018/023308 filed 20 March 2018 and also has a provisional 62/490,506 filed 26 April 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 February 2020 and 21 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both Media Content Item Pairs with Interstitial Arranger and Playlist Generator.  This has also been done in paragraph [0071] of the published Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 940 (Fig 9).  It appears that paragraph [0116] of the published Specification should state 940 instead of 930.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 12-17 claim a system comprising a memory device and a processing device.  Based on paragraph [0130] of the published specification, the memory device is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7-9, 12, 13, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Claim 1 recites identifying a plurality of media content items for a playlist; identifying a plurality of interstitials for the playlist; paring the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media pair of media content items is related to one of the plurality of interstitials; and arranging the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item and a second content item in a respective pair of the resulting pairs in a playlist.  
All of the limitations are considered to be able to be performed in the mind.  For instance, a person can know of songs and trivia questions they want to put in a playlist.  The person can then determine which two songs go well with a particular trivia question.  The user can then create a playlist based on the pairs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application.  There are no additional elements in the claim to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  The claim is not patent eligible.
Dependent claim 2 recites the additional limitation of what an interstitial does.  This judicial exception is not integrated into a practical application.  The additional limitations are adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The additional elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The claim is not patent eligible.
Dependent claims 7 and 8 recite wherein the interstitial is trivia and the trivia is audio, video, text or images.  This judicial exception is not integrated into a practical application.  The additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 
Dependent claim 9 recites tracking the interstitials.  This can be performed completely in the mind as knowing which trivia questions have already been used.  This judicial exception is not integrated into a practical application.  There are no additional elements in the claim to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  The claim is not patent eligible.
Claim 12 recites identifying a plurality of media content items for a playlist; identifying a plurality of interstitials for the playlist; paring the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media pair of media content items is related to one of the plurality of interstitials; and arranging the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item and a second content item in a respective pair of the resulting pairs in a playlist.  

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a memory and a processing device.  The memory and processing device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with regards to integration of the abstract idea into a practical application, the additional elements of the memory and processing device  amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claim 13 recites the additional limitation of what an interstitial does.  This judicial exception is not integrated into a practical application.  The additional limitations are adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The additional elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The claim is not patent eligible.
Claim 18 recites identifying a plurality of media content items for a playlist; identifying a plurality of interstitials for the playlist; paring the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media pair of media content items is related to one of the plurality of interstitials; and arranging the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item and a second content item in a respective pair of the resulting pairs in a playlist.  
All of the limitations are considered to be able to be performed in the mind.  For instance, a person can know of songs and trivia questions they want to put in a playlist.  The person can then determine which two songs go well with a particular trivia question.  The user can then create a playlist based on the pairs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a medium and a processing device.  The memory and processing device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with regards to integration of the abstract idea into a practical application, the additional elements of the medium and processing device  amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claim 19 recites the additional limitation of what an interstitial does.  This judicial exception is not integrated into a practical application.  The additional limitations are adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The additional elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0056673 to Morris (hereafter Morris).

Referring to claim 1, Morris discloses a method, comprising: 
identifying a plurality of media content items [content elements Cm] for a playlist (see [0024]; [0025] and [0026]); 
identifying a plurality of interstitials [advertisements Ad] for the playlist (see [0024] and [0027]); 
pairing the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media content items is related to one of the plurality of interstitials (see [0028] - Group the recorded content elements Cm with the same genre or a similar description base on in the information recorded in the step 230. Insert an advertisement Ad from the recorded advertisements Ad according to their associated keywords.); and 
arranging the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item [current added content element Cm] and a second media content item [the content element Cm that will be added following the ad break] in a respective pair of the resulting pairs in the playlist (see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break.).
Referring to claim 2, Morris discloses the method of claim 1, wherein content of each interstitial provides a transition from the first media content item in the respective pair of the resulting pairs to the second media content item in the respective pair of the resulting pairs, to facilitate cohesiveness of content across the playlist (see [0008] and [0029]).
Referring to claim 3, Morris discloses the method of claim 1, wherein the resulting pairs of media content items and the interstitials are arranged in the playlist based on a score of a frequency of occurrence of pairs of media content items having one or more identifiers that match one or more identifiers of one of the plurality of interstitials (see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break).
Referring to claim 11, Morris discloses the method of claim 1, wherein the plurality of media content items comprises audio [songs of a music radio service] (see [0021]).
Referring to claim 12, Morris discloses a system comprising: 
a memory device (see Fig 1); and 
a processing device operatively coupled to the memory device (see Fig 1), the processing device to: 
identify a plurality of media content items [content elements Cm] for a playlist (see [0024]; [0025] and [0026]); 
identify a plurality of interstitials [advertisements Ad] for the playlist (see [0024] and [0027]); 
pair the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media content items is related to one of the plurality of interstitials (see [0028] - Group the recorded content elements Cm with the same genre or a similar description base on in the information recorded in the step 230. Insert an advertisement Ad from the recorded advertisements Ad according to their associated keywords.); and 
arrange the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item [current added content element Cm] and a second media content item [the content element Cm that will be added following the ad break] in a respective pair of the resulting pairs in the playlist (see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break.).
Referring to claim 13, Morris discloses the system of claim 12, wherein content of each interstitial provides a transition from the first media content item in the respective pair of the resulting pairs to the second media content item in the respective pair of the resulting pairs, to facilitate cohesiveness of content across the playlist (see [0008] and [0029]).
Referring to claim 14, Morris discloses the system of claim 12, wherein the resulting pairs of media content items and the interstitials are arranged in the playlist based on a score of a frequency of occurrence of pairs of media content items having one or more identifiers that match one or more identifiers of one of the plurality of 
Referring to claim 18, Morris discloses a non-transitory computer-readable storage medium including instructions that, when accessed by a processing device (see Fig 1), cause the processing device to perform: 
identify a plurality of media content items [content elements Cm] for a playlist (see [0024]; [0025] and [0026]); 
identify a plurality of interstitials [advertisements Ad] for the playlist (see [0024] and [0027]); 
pair the plurality of media content items based on the plurality of interstitials, wherein each resulting pair of media content items is related to one of the plurality of interstitials (see [0028] - Group the recorded content elements Cm with the same genre or a similar description base on in the information recorded in the step 230. Insert an advertisement Ad from the recorded advertisements Ad according to their associated keywords.); and 
arrange the resulting pairs of media content items in the playlist together with the interstitials that are each related to both media content items in a respective pair of the resulting pairs, wherein each interstitial is inserted between a first media content item [current added content element Cm] and a second media content item [the content element Cm that will be added following the ad break] in a .
Referring to claim 19, Morris discloses the non-transitory computer-readable storage medium of claim 18, wherein content of each interstitial provides a transition from the first media content item in the respective pair of the resulting pairs to the second media content item in the respective pair of the resulting pairs, to facilitate cohesiveness of content across the playlist (see [0008] and [0029]).
Referring to claim 20, Morris discloses the non-transitory computer-readable storage medium of claim 18, wherein the resulting pairs of media content items and the interstitials are arranged in the playlist based on a score of a frequency of occurrence of pairs of media content items having one or more identifiers that match one or more identifiers of one of the plurality of interstitials (see [0029] – The advertisements Ad is inserted based on the similarity of the associated keywords to the current added content element Cm and the content element Cm that will be added following the ad break).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) as applied to claims 3 and 14 above, and further in view of US PGPub 2017/0099526 to Hua et al (hereafter Hua).

Referring to claims 5 and 16, Morris fails to explicitly teach the further limitation wherein each media content item in the resulting pairs of media content items is weighted based on affinity of a user to a respective media content item.  Hua teaches the creation of a playlist by inserting ad-clips between media items, including the further limitation wherein each media content item in the resulting pairs of media content items is weighted based on affinity of a user to a respective media content item (see [0011]; [0019]; and [0028] – Selecting based on a user’s profile.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to weight the media items of Morris based on affinity 
Referring to claim 6, the combination of Morris and Hau (hereafter Morris/Hau) teaches the method of claim 5, wherein the affinity is determined based on at least one of a number of times the user has played the respective media content item, and whether the user has indicated that the user likes the respective media content item (Hua: see [0011]; [0019]; and [0028] – user’s browsing history).
Referring to claim 17, Morris/Hau teaches the system of claim 16, wherein the affinity is determined based on at least one of a number of times the user has played the respective media content item, and whether the user has indicated that the user likes the respective media content item (Hua: see [0011]; [0019]; and [0028] – user’s browsing history).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) as applied to claim 1 above, and further in view of US PGPub 2016/0098937 to Boyer et al (hereafter Boyer).

Referring to claim 7, while Morris teaches wherein each interstitial provides information related to the first media content item in a resulting pair of media content items and to the second media content item in the resulting pair of media content items (see [0029]), Morris fails to explicitly disclose wherein the interstitial is a trivia element.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize trivia inserted in a playlist as taught by Boyer as the secondary content inserted into the playlist of Morris.  One would have been motivated to do so since the specific type of interstitial being inserted is merely nonfunctional descriptive material that does not have an effect on the outcome and also to determine if users have knowledge of the content being played (Boyer: see [0003]).
Referring to claim 8, the combination of Morris and Boyer teaches the method of claim 7, wherein the trivia elements are one or more of audio, text, images, and videos (Boyer: see [0011]; [0029]; and [0031]; and [0040] - text).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) as applied to claim 1 above, and further in view of US PGPub 2017/0206553 to Lintermans et al (hereafter Lintermans).

Referring to claim 9, Morris fails to explicitly disclose the further limitations of maintaining a history of inserted interstitials; and in response to a determination that the at least one interstitial has been inserted in the playlist in the past, inserting a different 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of Lintermans to choose which ads of Morris to display.  One would have been motivated to do so in order to create an effective playlist for a user (Morris: see [0004]-[0007]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0056673 to Morris (hereafter Morris) as applied to claim 1 above, and further in view of US Patent No 9,448,619 to Kerns et al (hereafter Kerns).

Referring to claim 10, Morris fails to explicitly teach the further limitation of wherein one interstitial of the plurality of interstitials is played in the playlist by overlapping, with a first portion of said one interstitial, an ending segment of the first media content item in a respective pair of media content items, and overlapping, with a second portion of said one interstitial, an introductory segment of the second media 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the concept of Kerns to incorporate the ads of Morris.  One would have been motivated to do so in order to create an effective playlist for a user (Morris: see [0004]-[0007]).

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167